       Case 2:21-bk-15086-VZ              Doc 32 Filed 07/26/21 Entered 07/26/21 15:46:58                   Desc
                                          Notice to Creditors Page 1 of 1

                                        United States Bankruptcy Court
                                          Central District of California
                                       255 East Temple Street, Los Angeles, CA 90012

                                              NOTICE TO CREDITORS

    DEBTOR(S) INFORMATION:                                                BANKRUPTCY NO. 2:21−bk−15086−VZ
    Ricky Leon Carrell                                                    CHAPTER 13
    SSN: xxx−xx−5201
    EIN: N/A
    10460 S Vermont Ave
    Los Angeles, CA 90044




Please take notice that an order vacating the dismissal of the bankruptcy petition and reinstating
the case was entered on July 26, 2021. For further information, please refer to the case file.




                                                                                For The Court,
Dated: July 26, 2021                                                            Kathleen J. Campbell
                                                                                Clerk of Court




(Form not rev. 5/96) VAN−99                                                                                    32 / SC
